Citation Nr: 1040636	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service-connected bilateral pes planus with great toe bunions.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1973 to July 1994.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which continued a 10 percent rating for bilateral flatfoot 
disability.  The Veteran appealed, and in a March 2006 rating 
decision, the rating was increased to 30 percent, effective from 
May 2004, the date of claim.  The Veteran responded that he 
wished to continue his appeal.

The Veteran presented testimony before a Decision Review Officer 
(DRO) at the RO in December 2009.  A transcript of that hearing 
is associated with the claims folder.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral 
pes planus with great toe bunions has not manifested pronounced 
symptomatology.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
bilateral pes planus with great toe bunions are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects that 
the purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 49.

In a January 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-connected 
flatfoot disability, the evidence must show that his condition 
"ha[d] gotten worse."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence necessary 
to support his claim, and (3) providing a medical examination if 
necessary.  The November 2004 and March 2006 rating decisions 
explained the criteria for the next higher disability rating 
available for bilateral flatfoot under the applicable diagnostic 
code.  The March 2006 statement of the case provided the 
appellant with the applicable regulations relating to disability 
ratings for his service-connected flat feet, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what was 
necessary to substantiate his increased rating claims, and as 
such, that he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness of 
the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for Bilateral Flatfoot Disability

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity of 
symptoms during the course of the rating period o appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

Factual Background

The Veteran is seeking an increased disability rating for 
service-connected bilateral flatfoot disability.  Service 
connection was awarded in August 1994 and an initial 10 percent 
rating was assigned.  The Veteran submitted a claim for increase 
in May 2004.  During the course of the appeal, the rating was 
increased to 30 percent as of March 2004.  The Veteran contends 
that his symptoms warrant a higher rating.  Specifically, he 
reports that he has constant pain and numbness in his left ankle, 
and he us unable to bear weight on his left foot.  He states that 
these symptoms are not relieved despite the use of prescription 
arch supports.  In support of his claim, the Veteran has 
submitted statements from two colleagues who report that he has 
difficulty walking.  

The Veteran was afforded a VA examination of his feet in July 
2004.  He reported that his foot pain began 15 years earlier and 
caused him to walk with a limp, which had led to arthritis in his 
back and hip.  He stated that he had missed work three times in 
the past year due to back pain.  On examination, the Veteran's 
posture and gait were normal, and there were no signs of abnormal 
weightbearing on the feet.  The Veteran used arch supports which 
did not help him much.  On examination of the feet and toes, 
there was no painful motion, edema, disturbed circulation, 
weakness, atrophy of musculature or tenderness bilaterally.  
There was no valgus deformity or malalignment on the right, but 
there was moderate valgus on the left.  There was no tenderness 
to palpation and Achilles alignment was good bilaterally.  The 
Veteran did not have claw feet, Morton's metatarsalgia, or 
hammertoes.  There was moderate hallux valgus on the right and 
severe hallux valgus on the left.  The Veteran had limited 
function for standing or walking due to pain.  X-rays revealed 
moderate bilateral pes planovalgus deformity and moderate 
bilateral hallux valgus and developing bunion of each first 
metatarsophalangeal (MP) joint, left greater than right.  

The claims file contains private treatment records dated between 
May and December 2004, which reflect that bilateral acquired 
flatfoot was diagnosed, as well as secondary ankle, hip, and back 
pain.  There was no clubbing, edema, or cyanosis in the 
extremities and peripheral pulses were palpable.  Radiographs 
showed interphalangeal joint hypertrophic changes, spurring, and 
significant hallux valgus with sclerosis bilaterally.  There was 
a moderate bunion at the first MP joint and moderate dorsal 
hypertrophic changes with mild flattening of the plantar arch, 
bilaterally.  

VA outpatient treatment records dated between April 2005 and 
October 2005 indicate that the Veteran was assessed as having 
severe pes planus deformity, left greater than right, with 
lateral ankle impingement of the left foot.  He presented with 
antalgic gait, and x-rays revealed degenerative changes in the 
left first MP joint.  He underwent physical therapy, 
phonophoresis, and injections for pain.  In April 2006, the 
Veteran began to use a brace to counter the pain in his left 
ankle.  In March 2009, he sought presented in the podiatry clinic 
with severe pain in his left foot.  On examination, there was 
severe pes planovalgus, left greater than right, and peri talar 
subluxation of the left foot.  X-rays revealed severe 
degenerative joint disease of the subtalar and talonavicular 
joints.  Surgery was recommended, but the Veteran was not 
interested in surgical treatments.  

The Veteran was afforded a VA examination in April 2009.  He 
reported that he was employed in a capacity that required 
standing and walking most of the time.  He reported pain in his 
feet, greater on the left, that was unrelieved by various 
treatments including orthotics, anti-inflammatory drugs, physical 
therapy, and injections.  On objective examination, there was 
severe pes planovalgus of the left foot and moderate pes 
planovalgus of the right foot, with collapse of the left 
longitudinal arch when standing.  Tendo-Achilles alignment in the 
right foot was rectus non-weightbearing and mildly valgus with 
weightbearing.  In the left foot, alignment was mildly valgus 
non-weightbearing and moderately valgus with weightbearing.  
There was pain with manipulation of the left rear foot.  Form and 
function of the tendo-Achilles were normal bilaterally, while the 
tibialis posterior was impaired on the left foot, with tenderness 
and swelling throughout, as well as painful motion in and about 
the subtalar joint.  The Veteran's gait was abnormal with 
antalgic left foot; however, there was no instability of either 
foot.  Weightbearing was abnormal with valgus wear of the left 
shoe.  The examiner noted that the Veteran's ability to walk, 
stand, and tolerate distance would be moderately limited in the 
left foot, and he would periodically require extra breaks, 
restriction of tasks, or limitation of work hours.  Range of 
motion included nearly ankylosed left talocalcaneal articulation 
but was not otherwise impaired.  There were also hallux valgus 
and bunion deformities which were greater in the left foot.  The 
examiner diagnosed bilateral pes planus with left tibialis 
posterior tendon insufficiency, including pain, swelling, and 
weakness.  There was moderate to severe arthritis of the left 
talocalcaneal articulation which caused chronic daily limiting 
pain and progressive swelling.  

The Veteran was afforded a VA examination in April 2010 at which 
time the examiner noted the Veteran was employed as a jet engine 
mechanic in a capacity characterized as requiring 10 hours per 
day, with approximately 80 percent standing.  On examination, 
there was severe pes planovalgus of the left foot and mild to 
moderate pes planovalgus of the right foot.  In the right foot, 
form and function of the tibialis posterior and tendo-Achilles 
was normal, and there was no pain on manipulation.  In the left 
foot, form and function of the tendo-Achilles were normal, while 
the tibialis posterior was impaired due to valgus positioning of 
the foot in relation to the ankle.  There was pain with 
manipulation of the left rear foot and tenderness to palpation in 
the lateral talocalcaneal articulation.  There was painful motion 
in and about the left subtalar joint and mild edema in the left 
rear foot.  There was no weakness or instability of either foot.  
Weightbearing was abnormal with valgus wear of the left shoe.  
The examiner noted that the Veteran's ability to walk, stand, and 
tolerate distance would be moderately limited in the left foot, 
but he did not need assistive devices.  

In a May 2010 rating decision, the RO granted service connection 
for bilateral great toe bunions, but combined that condition with 
the service-connected bilateral pes planus.  The 30 percent 
rating was continued and the disability characterized as 
bilateral pes planus with great toe bunions.

Rating Criteria

The Veteran's bilateral flatfoot disability is rated under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired 
flatfoot.  Under this diagnostic code, a 10 percent rating is 
warranted where there is moderate flatfoot with weight-bearing 
over or medial to the great toe, inward bowing of the tendo-
Achilles, and pain on manipulation and use of the feet.  An 
evaluation of 30 percent is assigned for severe bilateral 
acquired flatfoot, with objective evidence of marked deformity, 
pain on manipulation and use accentuated an indication of 
swelling on use, and characteristic callosities.  A 50 percent 
evaluation is assigned for pronounced bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

After carefully reviewing the relevant evidence, the Board finds 
that there is no basis for an evaluation in excess of the 
currently assigned 30 percent for the Veteran's bilateral 
flatfoot disability.  The evidence demonstrates consistent 
symptomatology of moderate pes planovalgus of the right foot and 
severe pes planovalgus of the left foot with tibialis posterior 
tendon impairment with tenderness and swelling.  This level of 
disability is contemplated by the current 30 percent rating.  
Although the Veteran reports that his symptoms are unrelieved by 
orthotics, which is one of the requirements for a higher rating, 
the Board notes that the symptoms themselves do not meet the 
criteria for an increased rating.  The Veteran's flatfoot 
disability does not include marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement, or 
severe spasm of the tendo-Achilles.  Therefore, a higher 
disability rating is not warranted.  

The Board has considered whether another rating code is more 
appropriate than the one used by the RO.  Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  However, there is no evidence of pes 
cavus (claw foot) of either foot.  As no other diagnostic affords 
a rating in excess of the currently-assigned 30 percent, it is 
not appropriate to rate the Veteran's disability under any of the 
other diagnostic codes specific to disabilities of the foot.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, the intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

The Board has specifically considered the guidance of DeLuca in 
order to determine whether an increased evaluation may be 
warranted.  During the April 2009 VA examination, the examiner 
noted that the Veteran's ability to walk, stand, and tolerate 
distance would be moderately limited due to pain and weakness in 
the left foot, and he would periodically require extra breaks, 
restriction of tasks, or limitation of work hours.  Even with 
consideration of these limitations, the Veteran's disability 
picture does not suggest functional loss greater than that 
contemplated by the 30 percent evaluation assigned.  See 38 
C.F.R. § 4.40; DeLuca v. Brown.  Therefore, the Board holds that 
an increased evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.

In summary, the evidence of record does not demonstrate that the 
Veteran's bilateral flatfoot disability approaches the level of 
impairment required for a higher rating.  Accordingly, the claim 
for an increased rating must be denied.  

Extraschedular Rating

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  During his June 
2004 VA examination, the Veteran reported that he had missed work 
3 times during the past year due to back pain.  There is no 
indication that the Veteran missed work due to his foot 
disability.  As noted above, the examiner who evaluated him in 
2009 stated that the Veteran's ability to walk, stand, and 
tolerate distance would be moderately limited in the left foot, 
and he would periodically require extra breaks, restriction of 
tasks, or limitation of work hours.  

As to whether the record raises the matter of referral for an 
extraschedular rating, the Board finds that the rating criteria 
considered in this case for the disability on appeal reasonably 
describe the Veteran's symptomatology and level of disability.  
The effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A disability rating in excess of 30 percent for bilateral pes 
planus with great toe bunions is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


